Citation Nr: 1008237	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
before March 13, 2008, for post-traumatic stress disorder 
(PTSD) 

2.  Entitlement to an initial rating higher than 30 percent 
since March 13, 2008 for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to March 13, 2008, the Veteran's PTSD was 
manifested by mild symptoms (including depression, anxiety, 
and sleep impairment), but not by panic attacks or mild 
memory loss.

2.  Since March 13, 2008, the Veteran's PTSD has been 
manifested by panic attacks, mild immediate memory loss, 
sleep impairment and depression, but not by circumstantial or 
stereotyped speech, difficulty in understanding complex 
commands, impaired judgment or abstract thinking, or 
disturbances of motivation or mood.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent before March 13, 2008 for service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2009).

2.  The criteria for an initial disability rating greater 
than 30 percent since March 13, 2008 for service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

PTSD is evaluated under 38 C.F.R § 4.130, Diagnostic Code 
(DC) 9411, according to the General Rating Formula for Mental 
Disorders.  Under the General Rating Formula, a 10 percent 
rating is warranted with evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, DC 
9411.

A 30 percent evaluation is assigned with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)). A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A brief review of the history of this claim is instructive.  
The Veteran first filed for service connection in October 
2006.  He underwent a VA compensation and pension examination 
in February 2007, and his claim for service connection for 
PTSD was granted in a March 2007 rating decision.  The RO 
assigned a 10 percent rating.  He filed a Notice of 
Disagreement in September 2007, but his 10 percent rating was 
continued in a January 2008 Statement of the Case.  The 
Veteran stated that his condition had worsened in his March 
2008 substantive appeal.  After a second VA examination, the 
RO increased his rating to 30 percent, effective the day that 
he submitted his substantive appeal.  

Given this history, it is clear that the Board must evaluate 
the Veteran's claim for an increased initial rating based on 
the two separate periods established by the RO's rating 
decisions.  The RO has, in effect, already staged the 
ratings.  If, however, the Board finds that the Veteran's 
symptoms warrant an increase at any time during the appeals 
period, then further staging may be required.  

Entitlement to a Rating in Excess of 10 Percent Prior to 
March 2008

The Veteran was first diagnosed with PTSD in a September 2006 
VA mental health evaluation.  The Veteran came to a walk in 
clinic, and was evaluated by a VA psychiatrist.  The Veteran 
informed the psychiatrist that he suffered from flashbacks 
and nightmares, and that he had difficulty sleeping.  He 
reported working for the postal service as a postmaster in a 
small office, but he stated that he was thinking of retiring 
soon.  

The psychiatrist noted that the Veteran's appearance was 
appropriate and his speech was normal.  He was oriented to 
the situation, time, place and person.  His affect had a fair 
range, and his behavior was calm.  Though his mood was 
depressed and anxious, his judgment and insight were noted to 
be intact.  His thought process was logical, and he denied 
present or past suicidal or homicidal ideations.  The 
psychiatrist diagnosed the Veteran as suffering from PTSD, 
and assigned a GAF score of 58.  

The Veteran thereafter underwent a VA PTSD examination in 
February 2007.  The results of this examination largely 
mirrored the September 2006 findings.  The Veteran described 
himself as being intermittently depressed with a loss of 
energy.  The Veteran reported calling in sick to work on two 
or three occasions because of these symptoms.  

During the mental status examination, the examiner noted the 
Veteran's appearance to be clean, and he was neatly groomed.  
His psychomotor activity and speech were unremarkable.  He 
was cooperative and friendly toward the examiner, though his 
affect was subdued.  The Veteran was noted to be depressed 
and dysphoric.  The Veteran was oriented to person, time, and 
place.  His thought process and content were unremarkable, 
and he did not suffer from delusions.  The Veteran did 
complain of sleep impairment, both in the form of insomnia 
and nightmares.  The Veteran had no hallucinations or 
inappropriate behavior.  He had no obsessive or ritualistic 
behavior.  He stated that he was able to prevent panic 
attacks by removing himself from stressful situations.  He 
had no homicidal or suicidal ideation, and he was able to 
maintain his personal hygiene.  The examiner confirmed the 
Veteran's diagnosis of PTSD, and assigned a GAF score of 61.  

Taken together, these two examinations both show that the 10 
percent rating assigned is warranted.  Again, a 10 percent 
rating is appropriate with evidence of occupational and 
social impairment due to mild or transient symptoms.  The few 
days of work missed by the Veteran, the increased 
irritability he noticed, and his difficulty sleeping are all 
consistent with these mild and transient symptoms.  Further, 
the GAF scores of 59 and 61 both show that the Veteran was 
functioning fairly well.  

A higher 30 percent rating would only be warranted with 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.  

The Veteran's disability does not warrant an extraschedular 
rating.  An extraschedular rating may be applied in 
exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2008).  As outlined by the Court of Appeals for Veterans 
Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's PTSD, 
namely his depressed mood and sleep impairment.  The 
Veteran's pattern of disability is thus contemplated in the 
applicable rating criteria for PTSD.  Though the Veteran has 
reported missing two or three days at work on account of 
PTSD, this does not rise to the level of marked interference 
with employment.  Also, mild and transient symptoms are 
contemplated by the 10 percent rating.  The record is also 
silent as to any PTSD related hospitalizations.  Accordingly, 
an extraschedular evaluation is not appropriate in this case.  

Under the circumstances described above, a rating higher than 
10 percent is not warranted for the period prior to March 
2008.  

Entitlement to a Rating in Excess of 30 Percent Since March 
2008

The Veteran's 10 percent rating was increased to 30 percent 
in a May 2008 rating decision.  This was done primarily on 
account of two pieces of evidence: the Veteran's statements 
in his substantive appeal, and the results of an April VA 
examination.  

In his March 2008 substantive appeal, the Veteran stated that 
he retired earlier than he desired from his job with the 
postal service on account of his PTSD.  He stated that he 
missed 42 days of work.  He further stated that his symptoms 
are becoming more intense and more frequent.  He spoke of 
suffering from flashbacks, panic attacks and nightmares, and 
he complained of his memory getting worse.  

Based on this report, the Veteran was scheduled for a VA PTSD 
examination in April 2008 to determine the current severity 
of his disability, and current treatment records were 
obtained.  The treatment records showed the Veteran had not 
sought any care for the period from his September 2006 VA 
examination to March 2008, when a trial of medication was 
discussed.  At the 2008 VA examination, the Veteran 
reiterated many of the statements that he made in his March 
2008 substantive appeal.  He reported that he was depressed, 
anxious, irritable, and lacked energy and desire to do 
things.  He stated that he was uncomfortable around people 
and had no close friends.  

In his mental status examination, the examiner reported that 
the Veteran was appropriately dressed, though he was 
fatigued.  His speech was hesitant and slow, but he was 
cooperative toward the examiner.  His affect was blunted, and 
his mood was depressed and anxious.  His attentions span was 
short, and his thought flow was not fluent.  The examiner 
noted that the Veteran's recent and remote memory were 
normal, but his immediate memory was moderately impaired.  He 
was oriented to person, time, and place.  The Veteran stated 
that he suffered from sleep impairment.  He had around two 
panic attacks per week, each usually lasting about five 
minutes.  He did not suffer from homicidal or suicidal 
thoughts.  His impulse control was fair, and he had no 
episodes of violence.  The Veteran was able to maintain 
minimum personal hygiene.  The examiner assigned a GAF score 
of 50.  

The Veteran's description of his disability and the April 
2008 examination both show that the 30 percent rating 
assigned is appropriate.  Again, a 30 percent rating is 
warranted with evidence of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  38 C.F.R. § 4.130, DC 9411.  The Veteran 
demonstrates many of these symptoms, including depression, 
anxiety, panic attacks, mild immediate memory loss, and 
difficulty sleeping.  

A higher 50 percent evaluation is assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.  While the Veteran does meet some of 
these criteria (as he states he suffers from two panic 
attacks per week lasting only a total of 10 minutes and his 
affect was blunted), he is missing many of the hallmarks of a 
50 percent rating, notably impairment of short and long term 
memory, circumstantial or stereotyped speech, difficulty in 
understanding commands, and impaired judgment and abstract 
thinking.  

The Veteran's disability does not warrant an extraschedular 
rating.  An extraschedular rating may be applied in 
exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2008).  Again, the applicable rating criteria are adequate 
to evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's PTSD, 
including his panic attacks, mild memory loss, and sleep 
impairment.  The Veteran's pattern of disability is thus 
contemplated in the applicable rating criteria for PTSD.  

In his substantive appeal the Veteran stated that he missed 
42 days at work because of his PTSD.  At his VA examination 
one month later, the Veteran did not state that he missed 
that much work.  He did, however, state that he accepted 
early retirement, as he found that he was more irritable at 
work and had difficulty dealing with the customers.  As to 
missed work, such occupational impairment is contemplated by 
the 30 percent rating.  As to the Veteran's employment 
status, he retired when he became eligible.  That he has 
PTSD, yet waited to retire until he was eligible shows a 
manageability of the disorder that argues against it being an 
exceptional case or productive of an unusual disability 
picture.  The record is also silent as to any PTSD related 
hospitalizations.  Accordingly, an extraschedular evaluation 
is not appropriate in this case.  

In view of the foregoing, the preponderance of the evidence 
at this time is against the conclusion that the criteria for 
an increased rating are met for the period beginning March 
2008.  

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, it appears that all obtainable evidence identified by 
the Veteran and relevant to his claim has been obtained and 
associated with the claims file.  The Veteran underwent VA 
PTSD examinations in February 2007 and April 2008.  The Board 
notes that the evidence already of record is adequate to 
allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that all necessary development 
has been accomplished, and appellate review does not 
therefore result in prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating higher than 10 percent for the period preceding 
March 13, 2008 for PTSD is denied.

A rating higher than 30 percent since March 13, 2008 for PTSD 
is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


